Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Per the remarks filed 05/03/21, the amendments to the claims provide further distinction between the transfer of data between peripherals versus the transfer of data to the conference hub.  Particularly, the scene data is only transferred between the peripheral devices.  Scene data is not transferred to the hub from the peripheral device with the better view, only a sub part of the scene data, the “content data” is transmitted from the peripheral device to the conference hub.  The closest prior art, Vendrow, does not teach such a distinction and restriction in the data transfers related to the video feeds. 
Considering this amendment as directed towards transmitting the scene data between peripheral devices and transmitting content data based on the determination of a better view of a key participant, the claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455